DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
Claims 1, 3-6, 8-11, 13-16 and 18-20 are pending of which claims 1, 6, 11, and 16 are independent and amended with cancelled dependent claims 2, 7, 12, and 17 respectively wherein all the cancelled dependent claims 2, 7, 12. and 17 were previously objected as being allowable if rewritten in independent form with all intervening claims.
The IDS submitted on 03/31/2022 has been considered.
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16 and 18-20 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, 11, and 16 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s): 
	“…wherein a configuration is changed from a secondary radio link control (RLC) entity associated with the split SRB1 to a primary RLC entity associated with the split SRB1, in case that the MCG radio link failure report is transmitted via the split SRB1 and a packet data convergence protocol (PDCP) duplication is not configured.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of independent claims 1, 6, 11, and 16 respectively, is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for independent claims 1, 6, 11, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474